                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA,                     )
                                     )
                          Plaintiff, )
                                     )        CASE NO. 18-CR-30085-DRH
             vs.                     )
                                     )
LAMAR O. BUCKNER,                    )
                                     )
                          Defendant. )

  PRELIMINARY ORDER OF FORFEITURE PURSUANT TO FED.R.CRIM.P.
                            32.2
      WITH RESPECT TO A CERTAIN FIREARM AND AMMUNITION
                    OF LAMAR O. BUCKNER

      In the Indictment filed in the above cause on May 23, 2018, the United States

sought forfeiture of property of defendant, Lamar O. Buckner pursuant to 18 U.S.C.

§ 924(d)(1). The Court, upon consideration of the guilty plea in this matter, hereby

finds that the following property is forfeitable and hereby orders forfeited the

following property:

      A Smith & Wesson, M&P Bodygourd, .380 caliber firearm, serial number
     KBP2446, any magazine or ammunition seized from the presence of
     Lamar O. Buckner.

     The United States shall provide notice of the forfeiture and the right of persons

other than the defendant who have any claim or legal interest in any of the property

to file a petition with the Court. The notice shall be provided in a manner consistent

with Supplemental Rule G(4)(a) of the Supplemental Rules for Admiralty or

Maritime Claims and Asset Forfeiture Actions.

      The notice shall state that the petition shall be set for a hearing to adjudicate


                                          1
the validity of the petitioner’s alleged interest in the property, shall be signed by the

petitioner under penalty of perjury, and shall set forth the nature and extent of the

petitioner’s right, title, or interest in the

forfeited property and any additional facts supporting the petitioner’s claim and the

relief sought.



       The United States shall, to the extent practicable, provide direct written

notice to any person known to have alleged an interest in the property that is the

subject of the Order for Forfeiture, as the substitute for the published notice to

those persons so notified.

       Upon the filing of a petition alleging the third-party interests in the property,

the Court may amend this order to resolve the claimed third-party interests.

       The United States Marshal shall seize and reduce to his possession, if he has

not already done so, the above-described property.

       This Order, pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal

Procedure, shall become final with respect to Defendant Lamar O. Buckner at the

time of the Defendant’s sentencing, regardless of whether or not the rights of actual

or potential third-party petitioners have been determined by that time. This Order

shall be made part of the sentence of       Defendant Lamar O. Buckner and shall be

included in the Judgment imposed against the Defendant. This Order is a final

order with respect to the Defendant and this Order may be amended with respect

to petitions filed by third-parties claiming an interest in the subject-matter forfeited

                                                2
property.

      The United States may abandon forfeiture of the property by filing notice of

the abandonment with the Court.

IT IS SO ORDERED.

                                                Judge Herndon
                                                2018.12.04
                                                11:37:44 -06'00'
                                             United States District Court Judge




                                        3
